Title: Abigail Adams to Thomas Boylston Adams, 30 June 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Dear Thomas
            Quincy June 30th 1799
          
          I received your Letter of June 21— I cannot but feel very anxious for your Health. the Hot season is fast approaching, and the city will soon become sickly. the feverish habit of which you complain, and which seems to be rivited to your constitution, will expose you to the disorders incident to the season; I have sufferd so much from the same complaint that I know full well how to sympathize with you. it causes a depression of spirits, and a lassitude which neither your or my constitutional flow of spirits can surmount. I have been thinking that a temperate Bath would greatly relieve you from it, & lessen the force of the circulation, at the same time the water absorbd would serve to thin the Blood. I wish you to ask advice, and follow it. I have had the Bath much recommended to me. by the use of it a few times you will be able to judge of its benificial effects, or otherways.—
          I made my Journey to Atkinson, and had a very pleasent week, found my Health much improved by it. the Boys grew rapidly and appear very happy. they regreet that they did not see you; both mr & mrs Peabody were much dissapointed and frequently mentiond it,

as they had promised themselves much satisfaction in a visit from you— I saw your old Friend Leornrd White who kindly inquired after you. Mrs White was much affected at seeing me. the death of her sister bears heavily upon her spirits; the sight of an old acquaintance of her Mothers, and a Friend of the Family awakend all her sorrows it was a Melancholy visit. I visited the old couple Mr & mrs White and saw the wreck only of what they once were. she wholy deprived of speech, but possessing the same warm and ardent friendship, which is now expresst by tears by caresses and by an agony which is afflicting to the beholder—and now my Harp is upon the willow. I close the melancholy train by a visit to Mrs sumner, which I made the last week and I can truly say that we mingled our tears over the departed worth of a Man most sincerely and affectionately rememberd and regreeted;—
          I wrote you in my last Letter that the Books trunks &c were arrived. we sent two Teams to Boston for them and arranged the Rooms in the house at the foot of the Hill so as to receive them. some of the Boxes burst with the weight, but there was no loss or damage accrued. those Boxes, it is our intention to unpack & place upon the shelves which accompany them in the Room mentiond. Brisler says the Books were in perfect good order, having no mold or damp upon them— The trunks of Cloaths I have had opend aired, & beat and Brusht. your Brothers Trunk containd only one coat, and new shirts, 4 of which are unmade—a peice of Linnen markd with his Name and a peice markd with Whitcombs Name, all of which are returnd into the trunk again— in your sea Chest, I find some cloaths of your Brothers some of Whitcombs a peice of Black broad Cloth, a peice of linnen mark for you & an other peice with whitcombs Name
          there are three Hats and 2 pr shoes a small writing desk & a Blew surtute which I think must be Tillys, a Chocolat coulourd coat with a velvet cape and a light coulourd coat and a Blew Broad Cloth which I suppose are yours, but all of them too good to cut up—a striped sattin waistcoat in coulours Some black sattin Cullots, with a pr of Small cloath and 1 pr of striped panteloons. the two last are all that I shall dispose of untill I see you— Your Linnen we will make up for you, or bring it to Philadelphia. your Brothers peice I would take, and allow him what he gave for it, but not without his permission. perhaps Tilly might like to dispose of his, rather than lie out of the use of it. I would take that too, & your Brother might pay Tilly

& charge the linnen to me, but I shall not meddle with either untill I hear from them— any articles which you may wish to have sent you, upon notice they shall be put up for you
          I inclose to you the papers Receits &c which it is probable you would like to have in your possession. I sincerely rejoice that the Books have arrived safe and hope they will not meet with any accident now— Brisler will go up to the House, and overhall all the Boxes provided upon opening He finds it necessary— I shall go with him, but I think it will be best to keep them Boxd, all that the shelves will not hold.
          From your account of B  s Bargain with the Count, it is the worst he ever made, and it would have been much more to his credit and that of his daughter to have let her have lived with him, and given her an Annuity, untill she was weary of him, or he eloped and left her—but that is there affair. the world will laugh at his folly. it is surely a fine encouragement to needy adventurers. it is well he has not any more daughters to marry—
          Your Father received your Letter yesterday inclosing your Brothers, which is a month later than mine sent you by William shaw— we thank you for the communication; I wrote him by the Minerva a few days ago— we have frequent opportunities from hence to Hamburgh— pray has not the secretary of state received any? your Father has not any notice of any— I should suppose Some must have come to him—
          Have you heard any thing from N york— I have not received a line since I wrote nor heard a word; I have had one Letter from East Chester, but I do not know whether the col is like to remain there upon the place this summer— He wrote your father a long Letter respecting Indian affairs, which criminated little Mac, as being dilatory neglegent &c. the accusation of a mr somebody I forget the Name who was sent last winter by Genll Wilkinson to Philadelphia. the P— was vext that he medled, and wrote a sharp answer, but by all appearences, the cols fears and prophesies were not ill founded— my paper is out yours in Love and affection
          
            A A
          
        